Exhibit 10.51


REMINGTON ARMS CO., INC.


DEATH BENEFIT PLAN

                    This plan is effective this 1st day of January 2001.


WITNESSETH THAT:

                    WHEREAS, Remington Arms Co., Inc., (the “Corporation”)
recognizes the valuable services heretofore performed for it by the employees
who participate under the Remington Arms Incentive Compensation Plan other than
those employees who are officers covered under the Remington Supplemental
Pension Plan or who are designated as ineligible by the President of the Company
(the “Employees”) and wishes to encourage their continued employment;

                    WHEREAS, a Corporation’s welfare benefit plan already
provides a death benefit equal to one times base salary and the Corporation
wishes to adopt a plan which will provide a supplemental death benefit to the
Employee’s designated beneficiary after the Employee’s death; and

                    WHEREAS, this plan is intended to be an unfunded
arrangement, maintained primarily to provide death benefits for the Employees,
members of a select group of management or highly compensated employees of the
Corporation, for purposes of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”).

                    NOW, THEREFORE, the terms of the plan are as follows:

                    1.           DEATH BENEFIT.


                              a)           In the event of the death of the
Employee while employed by the Corporation, the Corporation shall thereafter pay
to the Employee’s designated beneficiary, two times the Employee’s base salary
over a period of four years, one-forty-eighth of such sum is payable in each
monthly installment, commencing with the first day of the month beginning after
the anniversary of the Employee’s death.


                              b)           An Employee’s designated beneficiary
under this plan shall be same as the Employee’s beneficiary under the
Corporation’s welfare benefit plan which provides life insurance through UNUM
(or its successor).


                    2.           NON-COMPETITION DURING EMPLOYMENT. In
consideration of the payments to be made by the Corporation pursuant thereto,
Employee shall devote substantially all of his time, skill, diligence and
attention to the business of the Corporation, and will not actively engage,
either directly or indirectly, in any business or other activity adverse to the
best interest of the business of the Corporation. In the event that the
Corporation, in its discretion, determines that an employee violated this
Section 2., the Employee shall not be entitled to any benefit under this plan.


                    3.           BENEFIT CONTINGENT ON CONTINUED EMPLOYMENT; NO
CONTRACT OF EMPLOYMENT.


                              a)           In the event that the employment of
the Employee by the Corporation is terminated for any reason other than his
death, the Employee will have no benefit payable under this plan.


                              b)           Nothing contained herein shall be
construed to be a contract of employment for any term of years, nor as
conferring upon the Employee the right to continue to be employed by the
Corporation, in any capacity. It is expressly understood by the Employees that
this plan relates exclusively to a death benefit for the Employee’s services,
and is not intended to be an employment contract.


                    4.           NO TRUST CREATED. Nothing contained in this
plan, and no action taken pursuant to its provisions by the Corporation or an
Employee shall create or be construed to create, a trust of any kind, or a
fiduciary relationship between the Corporation and the Employee, the Employee’s
designated beneficiary or any other person.


                    5.           BENEFITS PAYABLE ONLY FROM GENERAL CORPORATE
ASSETS; UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE.


                              a)           The payments to the Employee’s
designated beneficiary hereunder shall be made from assets which shall continue,
for all purposes, to be a part of the general, unrestricted assets of the
Corporation; no such person, shall have nor acquire any interest in any such
assets by virtue of the provisions of this plan. The Corporation under the
provisions hereof, such right shall be no greater than the right of any
unsecured general creditor of the Corporation; no such person shall have nor
require any legal or equitable right, interest or claim in or to any property or
assets of the Corporation.


                              b)           In the event that, in its discretion,
the Corporation purchases an insurance policy or policies insuring the life of
the Employee (or any other property) to allow the Corporation to recover, in
whole, or in part, the cost of providing the benefits hereunder, neither the
Employee nor any of his designated beneficiaries shall have or acquire any right
whatsoever therein or in the proceeds there from. The Corporation shall be the
sole owner and beneficiary of any such policy or policies, and, as such, shall
posses and may exercise all incidents of ownership therein. No such policy,
policies or other property shall be held in any trust for the employee or any
other person nor as collateral security for any obligation of the Corporation
hereunder.


                    6.           NON-ASSIGNABILITY OF BENEFITS. Neither the
Employee nor his designated beneficiary under this plan shall have any power or
right to transfer, assign, anticipate, hypothecate or otherwise encumber any
part or all of the amounts payable hereunder. Such amounts shall not be subject
to seizure by any creditor or any such beneficiary, by a proceeding at law or in
equity, nor transferable by operation of law in the event of the bankruptcy,
insolvency or death of the Employee, his designated beneficiary, or any other
beneficiary hereunder. Any such attempted assignment or transfer shall be void
and shall terminate the Employee’s eligibility under this plan; and the
Corporation shall thereupon have no further liability hereunder.


                    7.           DETERMINATION OF BENEFITS, CLAIMS PROCEDURE AND
ADMINISTRATION.


                              a)           Claim


A person who believes that he is being denied a benefit to which he is entitled
under the Plan (hereinafter referred to as a “Claimant”) may file a written
request for such benefit with the Corporation, setting forth his claim. The
request must be addressed to the President of the Corporation at its then
principal place or business.

                              b)           Claim Decision

Upon receipt of a claim, the Corporation shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period. The Corporation may, however, extend the reply period
for an additional ninety (90) days for reasonable cause. The President of the
Corporation shall have discretionary authority on behalf of the Corporation to
construe and interpret the plan, to decide all questions of plan eligibility, to
determine the amount, manner and time of payment of any benefits under the plan,
and to remedy ambiguities, inconsistencies or omissions. The Secretary of the
Corporation shall have discretionary authority to decide appeals of the
President’s determinations.

If a claim is denied in whole or in part, the Corporation shall adopt a written
opinion, using language calculated to be understood by the Claimant, setting
forth:

                                1.           The specific reason or reasons for
such denial;


                                2.           The specific reference to pertinent
provisions of this plan on which such denial is based;


                                 3.           A description of any additional
material or information necessary for the Claimant to perfect his claim and an
explanation why such material or information is necessary;


                                4.           Appropriate information as to the
steps to be taken if the Claimant wishes to submit the claim for review; and


                                5.           The time limits for requesting a
review under subsection (c) and for review under subsection (d) hereof.


                                c)           Request for Review.


Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Secretary of the
Corporation review the determination of the Corporation. Such request must be
addressed to the Secretary of the Corporation, at its then principal place of
business. The Claimant or his duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Corporation. If the Claimant does not request a review of
the Corporation’s determination by the Secretary of the Corporation within such
sixty (60) day period, he shall be barred and stopped from challenging the
Corporation’s determination.

                              d)               Review of Decision

Within sixty (60) days after the Secretary’s receipt of a request for review, he
will review the Corporation’s determination. After considering all materials
presented by the Claimant, the Secretary will render a written opinion, written
in a manner calculated to be understood by the Claimant, setting forth the
specific reasons for the decisions and containing specific references to the
pertinent provisions of this plan on which the decision is based. If special
circumstances require that the sixty (60) day time period be extended, the
Secretary will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review.

                    8.           AMENDMENT. This plan may not be amended,
altered or modified, except by a written instrument signed by the President of
the Company and may not be otherwise terminated except as provided herein.


                    9.           INUREMENT. This plan shall be binding upon and
inure to the benefit of the Corporation and its successors and assigns, and the
Employee, his successors or assigns, and may not be otherwise terminated except
as provided herein.


                    10.           NOTICES. Any notice, consents or demand
required or permitted to be given under the provisions of this plan shall be in
writing, and shall be signed by the party giving or making the same. If such
notice, consent or demand is mailed to a party herto, it shall be send by United
States certified mail, postage prepaid, addressed to such party’s last known
address as shown on the records of the Corporation. The date of such mailing
shall be deemed the date of notice, consent or demand.


                     11.           GOVERNING LAW. This plan, and the rights of
the Employees hereunder, shall be governed by and construed in accordance with
ERISA and, to the extent not governed by ERISA or other federal law, the laws of
the State of North Carolina.


_________________

                     IN WITNESS WHEREOF, the Corporation has hereby executed
this plan, as of the day and year first above written.


                                                              Remington Arms Co., Inc.

                                                              ______________________________

                                                              By:___________________________
                                                              Its:  President
